Walker, J.,
concurring. I concur in the result and in the opinion of Mr. Justice Connor. All things considered, the question at least is, Was the situation a safe one, if the intestate had kept the position assigned to him by the defendant at or near the switch, so that he could prevent any interference with it and guard against any resulting danger ? If so, his failure so to act was the proximate cause of his death, as it was the sole efficient cause. The company had provided a perfectly safe method for the management of its train at that point, which if adopted would have saved the life of the intestate. As he alone disregarded it, and the engineer on No. 33 was not required to anticipate this negligence, his untimely death is referred by the law to his own fault in leaving his post of duty at a critical moment. If he did not leave the switch open, but it was changed by some one else after he left his place, or even by any accident, it could have been readjusted to the main track by him if he had been there and No. 33 would have passed and not have taken the siding.
It is suggested that Eule J was introduced by the plaintiff and on objection by the defendant was withdrawn, and that *374this rule prescribed the duty of Holland in respect to the switch'. Let this be granted, and there is still evidence in the case on the part of the plaintiff which shows that it was his duty to remain at the switch until No. 33 passed. Plaintiff’s witness, Conductor Simpson, testified that he instructed Holland that morning to change the switch and lock it to the main line when he headed in and, in his absence,'to look out for the safety of the train. There was but one possible thing to do after locking the switch to the main line in order to further protect his train, which was on the siding, and that was to watch the switch and see that 'it was not changed by any one else so as to endanger his train. The conductor further stated that he instructed him to look after the switches in his absence. If he had done this the accident would not have occurred. There was only one inference to be drawn from the evidence and that was against the plaintiff.